DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of group I, figures 1-17, claims 1-9, 11-20, 24 and 26 in the reply filed on 7/7/2022 is acknowledged.
Claims 10, 21-23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “a latch and catch assembly” is not clear, whether the applicant recite a latch assembly and a catch assembly. Also, the phrase “a catch assembly” in line 3, is not clear, whether it is the same with a catch assembly in line 2.
Regarding claim 15, the phrase “wherein said at least one wheel comprises four wheels” are not clear, because the dolly and the elected species comprises only two wheels.
Regarding claim 24, the phrase “the trailer hitch” is lack of anticipate, because it doesn’t claim before.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 20, 24 are rejected under 35 U.S.C. 102(a) as being anticipated by Bradshaw (2010/0066069).
 	Regarding claims 1, 20, Bradshaw in figures 1-36, disclose a hand cart of a dolly for attachment to a vehicle hitch, comprising a support assembly including a support surface (70). The support assembly comprises two ends (64, 68) and two lateral sides (66). Bradshaw also disclose at least one wheel (90) operatively connected near one of the ends of the support assembly, a connection assembly comprising a dolly component (104, figure 8) and a hitch component (102, figure 12). The hitch component has one end connectable to the vehicle hitch and a second end removably engageable with the dolly component. The dolly component being operatively connected to the support assembly. The connection assembly allow, when the dolly and hitch components are engaged, and the hitch component is connected to the vehicle hitch, movement of the dolly from a ramp position to a loading position; wherein in the ramp position (figure 9), the support surface is inclined relative to the ground, - in the loading position, the support surface is parallel and raised above the ground and o movement of dolly from the loading position to a transport position; wherein in the transport position(figure 11), the support surface extends vertically relative to the ground, for transporting the dolly.  
 	Regarding claim 2 , Bradshaw in figure 10, disclose the movement of the dolly from the ramp position to the loading position, which is a pivoting movement about a first axis which extends along a length of the vehicle.  
 	Regarding claim 3 , Bradshaw in figure 10, disclose the movement of the dolly from the loading position to the transport position is a rotational movement about a second axis which extends along a width of the vehicle.  
 	Regarding claim 4 , Bradshaw in figures 14-16, disclose a locking mechanism for locking the dolly in the loading position and in the transport position.  
 	Regarding claim 5, Bradshaw in figure 10, disclose the dolly component comprises a projection (107) extending from one of the lateral sides of the support assembly, and the second end of the hitch component, which is removably engageable with the dolly component comprising two segments (figure 12) at angle a first segment (100) extending parallel to the ground when the first end of the hitch assembly is connected to the hitch. The projection being secured to the first segment, when the dolly is in the loading position, a second segment (140) extending perpendicular to the ground when the first end of the hitch assembly is connected to the hitch. The projection being secured to the second segment when the dolly is in the transport position.  
	Regarding claim 7 , Bradshaw in figures 14-15, 28, disclose an anti-tilting bar (106 or 310) to restrict rotational movement of the dolly about the axis of the projection in one direction.  
	Regarding claim Bradshaw in figures 28-36, disclose a dolly comprising a frame having lateral sides, a front end and a rear end, at least one wheel (86) provided at the front end of the frame, a handle (76) provided at the rear end of the frame, a support assembly (not number, see figure 31) connected to the frame. The support assembly comprising a support surface for supporting an object and a barrier or wall (66) for confining the object on the support surface. Bradshaw also disclose a catch (298) secured to the frame. The catch comprises a projection (300) defining an axis. Bradshaw also disclose a latch assembly (290) comprising a first end and a second end. The first end being connectable to the trailer hitch and the second end being configured to removably latch with the catch and to allow rotational movement of the dolly about the axis of the projection. The latch assembly and the dolly being hingedly attached to one another allowing the dolly to be adjusted between a loading position in which the support surface is horizontal and a transport position in which the support surface is vertical. Bradshaw also disclose a locking mechanism (308) for locking the dolly in the loading position and in the transport position.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13, 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw as applied to claim 19 above, and further in view of Fiorini (7,543,842). 
 	Regarding claim 11 , Bradshaw in figure 10, disclose the at least one wheel defines a wheel axis and is part of a wheel assembly. Bradshaw fail to show the wheel assembly being configurable between a rolling position and a stored position.  
 	Fiorini in figures disclose a portable and adjustable trailer assembly comprising a wheel assembly (40), which can be configurable between a rolling position and a stored position. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bradshaw by further comprising the wheel assembly disclosed by Fiorini in order to configurable the wheel assembly between a rolling position and a stored position.
 	Regarding claim 12, Fiorini disclose in the rolling position, the wheel axis extends parallel to the support surface, and in the stored position, the wheel axis extends perpendicular to the support surface.  
 	Regarding claim 13, Fiorini disclose the at least one wheel comprising two wheels (42). The dolly further comprising two wheel shafts (48) pivotable relative to the lateral sides of the support assembly, each wheel shaft comprising one of said two wheels at a first end thereof. The wheel shafts being pivotable between an operating position in which the wheels extend away from the support surface, and a collapsed position in which the wheels lie flat along the support surface.  
	Regarding claim 15, Bradshaw in figures 3-5, disclose at least one wheel comprises four wheels. The dolly comprises two wheel shafts pivotally secured on the support assembly, each wheel shaft comprising a pair of wheels, the wheel shafts being pivotable between an operating position in which the pair of wheels extend away from the support surface, and a collapsed position in which the pair of wheels lie flat along the support surface.  
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw as applied to claim 1 above, and further in view of Rhodes (9,216,698). 
 	Bradshaw disclose the at least one of the hitch component and the dolly component of the connection assembly, but fail to show the hitch component and the dolly component of the connection assembly, which is configurable between an extended configuration and retracted configuration, for positioning the dolly closer or farther away from the vehicle, when the dolly is connected to the hitch.  
 	Rhodes in figures 1-8, disclose an auxiliary storage system comprising a hitch component (44), which is configurable between an extended configuration and retracted configuration. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hitch component of Bradshaw by further comprising the hitch components disclosed by Rhodes in order to an extended configuration and retracted configuration of the hitch component.
 	Regarding claim 17, Bradshaw in combination with Rhodes disclose the at least one of the hitch component and dolly component of the connection assembly comprising a telescoping member (58), configurable between the extended and the retracted configuration, for6 VP/#56981357.1Docket 54094.00.0002spacing the dolly closer or farther away from the vehicle, when the dolly is connected to the hitch.  
 	Regarding claim 18, Bradshaw in figures 3-5, disclose a handle assembly (76) operatively connected to the support assembly. The handle assembly comprises a handle arm (78) pivotally connected at one of the ends of the support assembly, and configurable between a stored position where the handle arm is slid under the support surface, substantially parallel thereto, and a deployed position where the handle arm extends away from the support assembly, therefore allowing the handle arm to be grasped.  
 	Regarding claim 19, Bradshaw in figures 4-6, disclose the connection assembly is sized and configured such that when the dolly is in the loading position, the support surface extends substantially at the same height as a trunk floor of the vehicle.  

Allowable Subject Matter
Claims 6, 8-9, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a projection comprising a projection groove, a connection assembly comprising a rotation pin insertable through the projection groove to guide rotation of the projection when moving a dolly between the loading and the transport position, and a locking pin insertable through the projection groove to secure the projection to the first segment or the second segment, depending on whether the dolly is in the loading position or in the transport position.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618